Response to Amendment

1.	This action is in response to the request for reconsideration filed on 9/13/2022.
2.	As per applicant’s request claims 1 and 10 have been amended.
3.	Examiner has withdrawn rejection of 35 USC 112, 2nd paragraph of claims 1 and 10 upon clarification and amendment filled by the applicant.
4.	As per applicant’s request claims 1-18 has been considered but they are not persuasive.
5.	 Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more (see previous office action mailed on 6/13/2022).
6.	Claim(s)s 1, 10 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Puri USPN 7,747,070.
7.	Claim(s) 2-9, 11-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Puri USPN 7,747,070 in view of Seung et al USPN 9,799,098.

In remarks applicant argues,
receiving a first input of an image in a first orientation.

In response to an applicant argument, 
It was noted that by the applicant that cited reference Puri discloses or teaches convolutional neural network, gradient matrix, image processing and kernel and Puri further teaches receiving a first input of an image in a first orientation (column 1, line 24, FIG. 1 illustrates a simplified block diagram of a neural network which is interpreting a sample 100 of a handwritten letter "m." In the illustrated example, values in illustrated neurons are either 0 or 1. This is done to simplify illustration and does not limit the range or types of values that can be found in neural network neurons. In the illustrated example, an electronic image of the handwriting sample is used to create a set of values for the input layer 210, or "layer 0." In some implementations, this can be done by directly mapping each pixel of the sample 200 to a particular neuron in layer 0, such that each neuron shows a 1 or a 0 depending on whether the pixel is on or off. Another example method of assigning values to neurons is discussed below with reference to convolutional neural networks. Depending on the vagaries of the neural network and the problem it is created to solve, each layer of the network may have differing numbers of neurons, and these may or may not be related to particular qualities of the input data). Therefore, examiner interpret that reference allows image to be in different orientation with input and output as reference has depicted in figs 1-2.

In remarks applicant argues,
training a kernel to be symmetric, thereby causing an output corresponding to the first input be identical to an output corresponding to a second input of the image in a second orientation.
In response to an applicant argument,
It was noted by the applicant that cited reference Puri fairly discloses a convolutional neural network is implemented on a graphics processing unit. The network is then trained through a series of forward and backward passes, with convolutional kernels and bias matrices modified on each backward pass according to a gradient of an error function. Further Puri teaches training a kernel to be symmetric, thereby causing an output corresponding to the first input be identical to an output corresponding to a second input of the image in a second orientation (column 4, line 40, FIG. 5 shows an example process 500 for training a convolutional neural network. In various implementations of the process 500, actions may be removed, combined, or broken up into sub-actions. The process begins at action 510, where the process received a neural network to train, as well as training samples. In a typical implementation, the network may be pre-set with sample convolutional kernels and biases, but each needs to be refined to give consistent and efficient results. Training samples typically involve many (on the order of tens of thousands) samples of handwritten characters, along with an indication of the correct character each should be interpreted as. Next at action 520, neural network data, such as the samples and neural network matrices, are prepared to be operated on as graphics data by the pixel shader units 330 of the GPU 300. An example process of this action is described in greater detail below with respect to FIG. 6. In one implementation, both of the actions 510 and 520 are performed by a CPU associated with the GPU 815. In another, all preparation is performed by the GPU 815) and further disclosed (column 3, line 60, ) While the fully-connected neural networks described above are able, when properly trained, to recognize handwriting, they oftentimes fail to take advantage of shape and proximity when operating on input. One reason for this is that every pixel is operated on independently, ignoring adjacent pixels. For this reason, convolutional neural networks are also used, which operate by associating an array of values with each neuron, rather than a single value. Conceptually, this array can be thought of as a small patch of an image. The transformation of a neuron value for the subsequent layer is generalized from multiplication to convolution. This implies that the connection strengths 230 are convolution kernels rather than scalar values. FIGS. 4a and 4b show two examples of convolutional kernels operating on a sample 400 of a letter "m." In FIG. 4a, the sample is combined with a convolution kernel 410 representing a vertical line. The resulting patch of pixels 420 comprises the three vertical lines which are present in the sample. Similarly, in FIG. 4b, the handwriting sample 450 is combined with a convolutional kernel 460 representing a diagonal line going up and to the right. This results in a patch of pixels 460 which contains the two diagonal lines of the input character. As FIGS. 4a and 4b show, the two result patches show different information for the character, while preserving pixel adjacency. This can result in more efficient character recognition). Therefore, examiner interpret that reference allows training a kernel and allows image to be in different orientation. 

In remarks applicant argues, 
Claims 1-18 are rejected under 35 U.S.C. 101 to be withdrawn.

In response to an applicant argument,
 Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites receiving a first input and training a kernel to be symmetric...

The limitation of receiving a first input as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting by a processor, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the by a processor language, training in the context of this claim encompasses the user manually receiving and training Similarly, the limitation of training a kernel, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the by a processor language, receiving in the context of this claim encompasses the user thinking that the receiving and training. The claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, it appears to be a “Mental Processes” of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element — using a processor to perform both the receiving and training steps. The processor in both steps is recited at a high-level of generality (/.e., as a generic processor performing a generic computer function of receiving and training) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform both receiving and training no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anil Khatri whose telephone number is (571)272-3725. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, W Zhen can be reached on 571-272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANIL KHATRI/Primary Examiner, Art Unit 2191